Citation Nr: 1118912	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-32 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio denied the claims sought.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Huntington, West Virginia, which has certified the appeal to the Board.

In November 2010, the Veteran and his wife testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A copy of the transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.

Service treatment records reflect that the Veteran entered service with a normal induction examination.  On a Report of Medical History at entrance, the Veteran marked a history of shortness of breath, pain or pressure in chest, and palpitation or pounding heart.  On separation examination, the Veteran was found to have a systolic ejection murmur.  Further examination revealed a slightly irregular pulse.  No clubbing or cyanosis was found.  Jugular venous pulse was normal.  There was no cardiomegaly, gallop, or rub.  No diastolic murmur was found.  An electrocardiogram was performed and was normal.  Axis was leftward, but no beyond the limits of normality.  No organic heart disease was found.  At separation, the Veteran was noted to have a Grade I/IV systolic ejection murmur heard best at the left sternal border fourth interspace.  The murmur was not transmitted.  There was no cardiomegaly.

Although the Veteran noted possible heart-related symptoms at entrance, his induction examination was normal.  A veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132 (West 2002); 38 C.F.R. § 3.304 (2010).

In March 2006, the Veteran was undergoing a colonoscopy when he was noted to have some abnormal heart rhythm strips, which showed evidence of marked sinus arrhythmia with accelerated junctional beats.  The Veteran's cardiologist found that these findings implied the presence of some underlying conduction disease, which did not appear to be symptomatic.

It is unclear from the record whether the Veteran's systolic ejection heart murmur during service was the onset or is otherwise related to a current heart disability.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Regarding the claim for service connection for hypertension, although the Veteran was neither diagnosed with hypertension in service nor had any elevated blood pressure readings in service, the Veteran's current hypertension may be affected by his heart disability.  Thus, the Board finds that the claim for service connection for a heart disability is inextricably intertwined with the claim for service connection for hypertension, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to undergo cardiologic examination, by an appropriate physician (preferably a cardiologist).  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

The physician should clearly identify all current heart disability/ies.  Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service (to include in-service findings of a Grade I/IV systolic ejection murmur).

If the physician finds that any current heart disability/ies had its onset in or is otherwise related to service, the physician should offer an opinion, consistent with sound medical judgment, as to whether the Veteran's hypertension was caused or aggravated (beyond the natural scope of the disease) by any such heart disability.

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

In rendering the requested opinions, the physician should specifically consider the in- and post-service treatment records, as well as the Veteran's contentions.

2.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for a heart disability and for hypertension.  If either benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


